COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Nomathemba Y. Sitawisha v. The State of Texas

Appellate case number:   01-14-00848-CR

Trial court case number: 1870305

Trial court:             County Criminal Court at Law No. 4 of Harris County

        Appellant’s brief was originally due on February 4, 2015. Two previous extensions have
been granted. On February 5, 2015, we granted counsel’s motion to extend the time to file
appellant’s brief to March 9, 2015. On March 10, 2015, we granted an extension to April 10,
2015 and provided that no further extensions would be granted absent exceptional circumstances.
A late brief notice was sent on April 23, 2015 after counsel failed to file appellant’s brief.
       On May 5, 2015, counsel filed a third extension motion requesting an extension of time
to May 18, 2015. The deadline requested in counsel’s most recent extension motion has passed
and appellant’s brief has not been filed. Accordingly, the motion for an extension is denied.
Unless this Court receives appellant’s brief within twenty (20) days of the date of this order,
we will abate the case and order the trial court to conduct a hearing pursuant to Texas Rule of
Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b). No extensions of time will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: June 23, 2015